Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-15 are all the claims.
2.	Claims 1, 3-5, 7-8, 10 and 13-14 are amended in the Response of 3/17/2022.
3.	Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/1/2021.
4.	Claims 1-9 are all the pending claims under examination.
5.	This Office Action is final.

Withdrawal of Objections
Specification
6.	The objection to the specification because of informalities is withdrawn.
a) The improper use of the term, e.g., Tween, Herceptin, Maxisorp, ThermoScientific, ProteOn XPR36, eBioscience, SigmaAldrich, Darzalex, BioLegend, etc., which is a trade name or a mark used in commerce is withdrawn. The amendments to the specification have rectified the deficiencies.
b) The objection to the amendment to Figure 19A in the specification of 12/13/2019 is withdrawn. The amendment to the specification has rectified the deficiency.


Withdrawal of Rejections
Claim Rejections - 35 USC § 112, first paragraph
Written Description
7.	The rejection of Claims 1-9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn. 
	Applicants amendment to Claims 1-9 for nucleic acid sequences and vectors encoding antibody or fragments thereof for VH/VL CDR1-3 domains from the H12 clone of the invention that confer “specific” binding to human PD-L1 protein is found to overcome the rejection.

Claim Rejections - 35 USC § 112, fourth paragraph
8.	The rejection of Claims 2 and 6 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends is withdrawn. 
	Applicants allege the sequence variation for both VH domains and the VL domain is de facto confined to the framework regions.
	
Rejections Maintained
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	The rejection of Claims 1-9 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 8-11 of U.S. Patent No. 10517949 is maintained. The instant application is CON of the reference and does not qualify for the safe harbor provision under 35 USC 121.
	Applicants allege that in amending Claim 1, the rational of the rejection is “not necessarily applicable to the presently amended claims.”
	Response to Arguments
Ref claim 1 for an antibody VH/VL CDR1-3 binding human PD-L1:

    PNG
    media_image1.png
    143
    1162
    media_image1.png
    Greyscale

See instant Claims 1 and 5 encoding identical peptides for the H12 clone VL CDR1-3 (LINKED SEQ ID NOS:18, 19 and 20) binding human PD-L1:

    PNG
    media_image2.png
    426
    618
    media_image2.png
    Greyscale


See instant Claims 1 and 5 encoding identical peptides for the H12 clone VH CDR1-3 (LINKED SEQ ID NOS: 21, 22 and 25) binding human PD-L1:

    PNG
    media_image3.png
    402
    597
    media_image3.png
    Greyscale


Ref Claim 5 for an antibody VH/VL with at least 70% identity binding human PD-L1:

    PNG
    media_image4.png
    108
    1163
    media_image4.png
    Greyscale

Instant Claims 2 and 6 encoding the VH region of SEQ ID NO: 8 and 35

    PNG
    media_image5.png
    432
    608
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    485
    608
    media_image6.png
    Greyscale
, where each of the VH domains has at least 70% identity as Ref Claim 5.
Instant Claims 2 and 6 encoding the VL of SEQ ID NO: 4:

    PNG
    media_image7.png
    430
    612
    media_image7.png
    Greyscale

where the VL domain has at least 70% identity as Ref Claim 5.

Ref Claims 8-9 for the VH/VL domains having at least 85% identity:

    PNG
    media_image8.png
    239
    1186
    media_image8.png
    Greyscale
See instant Claims 2 and 6 where at least 70% sequence identity encompasses that of 85% sequence identity of reference Claims 8 and 9.

Ref Claim 10 for the Fab or scfv:

    PNG
    media_image9.png
    69
    1143
    media_image9.png
    Greyscale

See instant Claims 3 and 7.

Ref Claim 11 for the IgG isotype:

    PNG
    media_image10.png
    65
    1153
    media_image10.png
    Greyscale

See instant Claims 4 and 8.

	The rejection is maintained.

Conclusion
10.	No claims are allowed.
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
12.	The following references are materially relevant to the claims because they disclose the VH and VL CDR1-3 from the H12 clone of the instant claim set. The reference filing dates are not effective art as against the instant claims:
US20200323932 (Suzuki et al (Baylor College of Medicine) filed April 20, 2018)
US20190374589/ USPN 10,716,818 (Suzuki et al (Baylor College of Medicine) filed June 3, 2019)
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643